Citation Nr: 1430208	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  12-16 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for hepatitis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:     Jodee Dietzenbach, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1970 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, denied the Veteran's claims for service connection for hepatitis and COPD.

In June 2013, the Veteran testified before the undersigned at a RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.  In response to their requests, a copy of this hearing transcript was provided to the Veteran in September 2013 and to the Veteran's attorney in April 2014.

In May 2014, the Veteran's attorney submitted new evidence in support of the claims on appeal, namely post-service employment physical examination reports.  This evidence was not accompanied by a waiver of Agency of Original Jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304(c) (2013).  However, as the instant claims are being remanded, the AOJ will have an opportunity to review these submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals a copy of the June 2013 hearing transcript and other adjudicatory documents that were duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that additional RO action in this appeal is warranted.

In August 2012, the Veteran's prior attorney submitted a July 2012 notification from the Social Security Administration (SSA) which stated that the Veteran had been awarded disability benefits.  The basis of this award is not clear from the current record.  The former representative indicated that enclosed with the notification were "complete medical records from the Veteran's Social Security file upon which this decision was based."  The underlying SSA decision, however, was not included.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records should be obtained.

In addition, the Veteran testified during his June 2013 hearing that he had undergone physical examinations, including pulmonary function testing, in conjunction with his post-service employment at Rock Island Army Arsenal and that he had worked at the facility for the first eight years after his service discharge.  To ensure that the most complete medical picture that is available is before the Board, efforts to obtain the identified records should be undertaken. 

Accordingly, the case is REMANDED for the following action:

1.  Undertake efforts to obtain any post-service employment physicals, including pulmonary function tests, from Rock Island Army Arsenal, Rock Island, Illinois for the years 1978 to 1986.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).   

2.  Contact the Social Security Administration (SSA) and request the Veteran's complete SSA records, including all administrative decision(s) on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  All attempts should be made to obtain such records.  If any records cannot be obtained after efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  

3.  After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include the evidence received after the issuance of the January 2013 supplemental statement of the case.  If the claims remain denied, the Veteran and his attorney should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
TANYA SMTIH	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


